 In the Matter of NATIONAL LEAD COMPANYandNATIONAL COUNCILOF GAS, COKE & CHEMICAL WORKERSIn the Matter of NATIONAL LEAD COMPANY TITANIUM DIVISIONandNATIONAL COUNCIL OF GAS, COKE & CHEMICAL WORKERSIn the Matter of NATIONAL LEAD COMPANY (DE LORE DIVISION)andNATIONAL COUNCIL OF GAS, COKE & CHEMICAL WORKERSCases Nos. R-1,168, R-4169, and R-4170, respectively.DecidedOctober 30, 1940Jurisdiction:pigment manufacturing industry.Investigation and Certification of Representatives:existence of questions: re-fusal to accord petitioner recognition until certified by the Board ; contractsheld no bar in view of shift in affiliation of members of contractingunion ;elections necessary.Units Appropriate for Collective Bargaining:separate bargaining unit at eachof three of Company's plants ; stipulation as to.Mr. Charles K. Hackler,for the Board.Mr. Harry O. Smith,of St. Louis, Mo., for the Company.Mr. Victor B. Harris,of St. Louis, Mo., for the National Council:Mr. L. C. DyerandMr. Neil Beam,of St. Louis, Mo., forDistrict 50.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEUpon petitions duly filed by National Council of Gas, Coke &Chemical Workers, herein called the National Council, alleging thatquestions' affecting commerce had arisen concerning the represen-tation of employees of Lead and Oil Works, the Titanium Divisionand the De Lore Division, respectively, of the National-Lead Com-pany, of St. Louis, Missouri, herein called the Company, the NationalLabor Relations Board provided for ' an appropriate hearing upondue notice before CharlesE. Persons,Trial Examiner. Said hearing45 N. L.R. B., No. 33182 NATIONAL LEAD COMPANY183was held at St. Louis, Missouri, on August 17, 1942.On,October 3,1942, pursuant to an order of the' Board reopening the record, afurther hearing upon due notice was held at St. Louis, Missouri,before Charles K. Hackler, Trial Examiner.At both hearings theCompany, ,the National Council, and District 50, United MineWorkers of America, herein called District 50, appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiners' rulings made at the hearings arefree from prejudicial error and are hereby affirmed.Upon the entire record in the cage, the Board makes thefollowing :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYNational Lead Company, a New Jersey corporation,maintainsplants, offices, and warehouses throughout the United States.Weare here concerned only with its plants designated as the Lead andOilWorks located at St. Louis, Missouri, the Titanium Divisionlocated at Carondelet, Missouri, and the De Lore Division locatedat the junction of the Mississippi and Des Peres rivers.At the Lead and Oil Works, the Company is engaged in themanufacture of both red and white lead pigments. The raw -ma-terials used consist mainly' of fuel, pig lead, and processing ma-terial.In the calendar year 1941 there was transported to theplant in excess of $100,000 worth of raw materials and there wassold and distributed from the plant in excels of $100,000 worth offinished products.More than 50 percent of the raw materials andmore than 50 percent of the manufactured products sold and deliv-ered either came to the plant from points outside of the State ofMissouri, or was shipped from the plant to points outside of theState of Missouri.,At the Titanium Division, the Company is engaged in the manu-facture of titanium, barium pigment, and titanium calcium pig-ment.The raw materials used are principally coal, sulphur,pyrites, barytes, lime, and ilmenite.During the calendar year 1941the Company used more than $500,000 worth of raw materials atthe Titanium Division;in excessof 40 percent of which was shippedto the plant from points outside the State of Missouri.During, thesame period the aggregate value of the finished products of theCompany was over $1,000,000 andin excessof 90 percent of suchproducts was shipped by the Company to points outside the State,ofMissouri.At the De Lore Division the Company is engaged-in the manu-facture of whitings.The chiefraw materials consistof barium, 184DECISIONSOF NATIONALLABOR RELATIONS BOARDsulphate,, and crushed limestone.During the calendar year 1941there was shipped into the plant in excess of $100,000 worth of rawmaterials.50 percent of which was shipped to the plant from 'pointsoutside the State of Missouri. In excess of 50 percent of the fin-ished products was shipped from the plant to points outside the-State of Missouri.The Company admits it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDNational Council of Gas, Coke & Chemical Workers is a labororganization.It admits to membership employees of the Company.District '50, United Mine Workers of America is a labor organiza-tion.It admits to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONBy letters dated June 19, 1942, the National Council advised theCompany that it represented a majority of the Company's employeesin each of the plants involved herein.The Company refused to recog-nize the National Council unless and until it had been certified by theBoard.A statement by the Regional Director, introduced into evidence atthe hearing, indicates that the National Council represents a substan-tial number of employees in each of the Company's three plants in-volved herein.-i The statement of the Regional Director shows that the National Council submitted tohim:(a) In support of its allegation that it. represented a substantial number of em-ployees in the Lead and Oil Works, 116 cards, each of-which bears the statement thatthe signer had withdrawn from membership in and affiliation with Distract 50 anddid thereby apply for membership in the National CouncilOf the 116 cards sub-mitted, 115 bear apparently genuine original signatures of persons whose namesappear on the Company's' pay roll of Tune 20.1942,in the Lead and Oil Works, whichpay roll contains 131 names of persons in the alleged appropriate unit.All of the116 cards submitted are dated the latter part of June and the first part of July 1942.(b) In support of its allegation that it represents a substantial number of employeesin the Titanium Division,528 cards in the identical form as those mentioned above,of which 523 bear apparently genuine signatures and the remaining 5 cards showprinted namesAll 528 bear the names of persons appearing on the Company's payroll of June 14 to 20, 1942, in the Titanium Division, which pay roll contains namesof 698 persons in the alleged appropriate unitAll of the 528 cards are dated duringthe latter part of June and the first part of July 1942, with the exception of 3 cardswhich are undated(c) In support of its allegation that it represents a substantial number of em-ployees in the De Lore Division,42 cards similar in form to those above mentioned,all of which bear apparently genuine original signatures of persons whose namesappear on the Company's pay roll of June 14 to 20, 1942,' in the De Lore Division,which pay roll contains the names of 45 persons in the alleged appropriate unit. Allthe cards are dated the latter pact of June and the first,part of July 1942The Regional Director 'further stated in his report that District 50 relies on thethree contracts involved in this proceeding to substantiate its claim of representation. NATIONAL LEAD COMPANY185District 50 rnaintains'that it has a collectivebargaining contractwith each of the Company's three plants involved herein.The Na-tional Coulicil maintains that each of said contracts is with a localunion which,at the time the contract was signed,was affiliated withDistrict 50 but which has since, by resolution,unanimously voted,severed its connection with District 50 and affiliated with the NationalCouncil.There are three contracts involved herein.The contract for the'Lead and Oil Works is between the Company and the National LeadWorkers Union, Local No. 12152, affiliated with the United MineWorkers of America, District 50; it was executed on November. 28,1941,effectiveOctober 1, 1941, and provides that it shall expire onMarch30, 1943.The other two contracts are betweenthe Companyand Local 12212, affiliated with'the United Mine Workers of America,District 50, and cover the Titanium Division and the De Lore Division,respectively.The contract for the Titanium Division was executedNovember 18, 1941,effective September 14,, 1941,and expires March13, 1943.The De Lore Division contract was executed December 1,1941,effective September 14, 1941, and expires March 13, 1943.Eachcontract contains a maintenance of membership clause and provides,for dues check-off upon individual authorization.In the early part of June 1942 representatives of the two localunions herein`involved,met in Washington,D. C., with representa-tives of numerous other District 50 localsAt this meeting it-wtis,decided that a new International Union designated as National Coun-cil of Gas,Coke & Chemical Workers should be formed and an appealwas made to the executive board of the C I. O. for a charter.Na-tionalCouncil granted charters to various local unions including thetwo local unions involved herein.Thereafter, on June 8, 1942, Local12152, which represented the employees of the Lead and Oil Worksof the Company,held a special mass meeting at which the local unionunanimously adopted a resolution to sever its relationship with andsurrender its charter to District 50 and further authorized its officersto make immediate application forcharter of affiliation with Na-tional Council and in other respects continue in the same manner asit had, theretofore operated.Local 12212, which represented the em-ployees of the Titanium Division and De Lore Division of theCompany, held a similar meeting on June 8 at which an identicalresolution was unanimously adopted.Since the action of the locals in severing their affiliation withDistrict 50, the latter organization has not attempted to form newlocals at the plants involved.No effort has been made to elect newofficers to replace those who participated in the shift to the NationalCouncil,and per capita dues are not paid to District 50. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDDistrict 50, relying on the'afore-mentioned contracts, contends thatno question concerning representationhas arisenand that the at-tempt at secession made by the two localunions wasillegal,irregular,and effectuated only a resignation from a local union office and Dis-trict 50 membership by officers participating therein.For these rea-sons it contends that- the contracts are a.bar to this proceeding.TheNational Council, on the other hand, contends that the action of themembership of the locals effectively severed relations with District50 and that 'the employees were free to affiliate with the National'Council.The Board, as a general rule, will not proceed with an investiga-a party exists. In certain circumstances, however, the Board hasfound that a contract is not a bar to'a.determination of representa-tives.Thus, where a contract has already been iri effect for a reason-able period,2 or where it is about to expire,3 the Board has proceededwith its representation investigation.The Board, has also found thecontract not to be a bar where there exists substantial doubt as to theidentity of the labor organization that claims to be the party to 'thecontract,' or where substantially the entire membership of the con-tracting union in the affected bargaining unit has shifted to anotherorganization.5As stated above, the membership of the District 50locals in the plants here involved voted unanimously to sever theiraffiliation with District 50, to surrender the District 50 charters, andto affiliate with the National Council. Sofar asthe record shows,there are no employees who desire to retain membership in District50 and to be represented by that organization.Accordingly, we findthat the contracts do not constitute a bar to a present 'determinationof representatives.We find that questions affecting commerce havearisen concern-ing the representation of the employees of the Company, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.' SeeMatterofWichita Union Stockyards Company and,Pacl,anghouseWorkersOrgan-izing Committee,LocalNo.91/,affiliatedwith C. I.0., 40 N. L. R. B. 369,and cases thereincited'3SeeMatter ofW. J. VoitRubber CorporationandUnited Rubber Workersof America,Local 225,C I0 , 41 N. L It.B 585 ;Matterof UnitedStates-Rubber Company,Indian-apolisBranch,Indianapolis,Indiana,andLocalNo.110 of theUnited Rubber Workers ofAmerica (C 1 0),41 N L R B 1005-4SeeMatterof BrenizerTrucking Company,et al.andUnited Paving and BuildingSupplyWorkers,Local Industrial Union ##1221,C I.0 , 44 N L -R B 810;MatterofHarbison-Walker Refractories CompanyandUnited Clay Products Workers Local In-dustrialUnion ##1205,etc,44 N L R B 816.SeeMatterof Sealed PowerCorporation and the AccuraliteCo. andInternationalUnion, UnitedAutomobile,Aircraft &+AgriculturalImplementWorkers of America (UAW-CIO), affiliatedwith the CI0., 41" N L. R B. 1225, and cases cited therein. CfMatterof Great LakesCarbon CorporationandNational CouncilofGas,Coke and ChemicalWorkers,Local12327, 44 N L R B. 70. NATIONALLEADCOMPANYIV. THE APPROPRIATE UNITS187We find, in accordance with a stipulation of the parties, that thefollowing employees of the Company constitute units appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :(1)All production acrd maintenance employees, excluding sal-aried employees, foremen, and watchmen, employed -by the Companyat- its St. Louis Lead and Oil Works.(2)All employees of the Titanium Division of the Company,including the working foremen employed in the acid plant, butexcluding executives, salaried foremen, watchmen, supervisory em-ployees, and all other salaried employees.(3)All production and maintenance employees employed in theDe Lore Division of the Company, excluding office employees, fore-men, supervisory employees, technical men, or anyone who is notemployed, directly in production or maintenance work of the plant .6V: THE DETERMINATION OF REPRESENTATIVESWe shall direct that the' questions concerning representation whichhave arisen be resolved by. elections by secret ballot among the em-ployees in the appropriate units who were employed during thepay-roll period immediately preceding the date of our Direction ofElections herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor, Relations Board Rules and Regulations-Series 2,.as amended,it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with NationalLead Company, St. Louis, Missouri, elections by secret ballot shallbe conducted as early as possible, but' not later than thirty (30) daysfrom the date of this Direction, under the 'irection and supervisionof the Regional Director fo`r the Fourteenth Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the units found appropriate in Section IV, above,°The units found above to be appropriate are, identical with the units covered in thecontracts between the Company and District 50. 188DECISIONS OF- NATIONAL LABOR RELATIONS BOARDwho were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vaca-tion or in, the active military service or training of the UnitedStates, or temporarily laid off, but excluding employees who' havesince quit or been discharged for cause, to determine whether theydesire to be represented by National Council of Gas, Coke & Chemi-calWorkers or by District 50, United Mine Workers of America, forthe purposes of collective bargaining, or by neither.0 In the Matter of NATIONAL LEAD COMPANYandUNITED GAS, COKE &CHEMICALWORKERS OF AMERICAIn the Matter of NATIONAL LEAD COMPANY(TITANIUM DIVISIONandUNITED GAS, COKE & CHEMICAL WORKERS OF AMERICAIn the Matter of NATIONAL LEAD COMPANYandUNITED GAS, COKE &CHEMICAL WORKERS OF AMERICACases Nos.R-4168, R-4169, and R-4170, respectivelyAMENDMENT TO DECISION AND DIRECTION OFELECTIONSNovember 13, 1944On October 30, 1942, the National Labor Relations Board issueda Decision and Direction of Elections in the above-entitled proceed-ing.'We shall,in accordance with a stipulation of the parties madeat the hearing and inadvertently overlooked in our Decision, amendour Decision and Direction of Elections by substituting the name"United Gas,Coke & Chemical Workers of America"for the name"National Council of Gas, Coke & Chemical Workers" in the captionand Direction of Elections.By letter dated November 4, 1942, District 50, United Mine Work-ers of America,notified the Reginal Director for the FourteenthRegion that it did not desire to participate,in the elections.TheBoard, accordingly,further amends the aforesaid Direction of Elec-tions by striking therefrom the words"whether they desire to berepresented by National Council of Gas,Coke & Chemical Workersor byDistrict 50, United Mine Workersof America,for the purposesof collective bargaining,or by neither"and substituting therefor thewords "whether or not they desire to be represented by United Gas,Coke & Chemical Workers of America for the purposes of collectivebargaining."145 N L.R. B. 182.18945 N. L.R. B., No. 33a.